Citation Nr: 1438496	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-50 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for status post cholecystectomy (claimed as gall bladder removal).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1994, and from August 2007 to November 2008, with additional service in the reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The matters are now appropriately before the Indianapolis, Indiana RO.

These matters were previously remanded by the Board in March 2013 for the scheduling of a videoconference hearing.  The Veteran testified before the undersigned at a September 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for a bilateral hearing loss disability and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent evidence is against a finding that any residual of cholecystectomy was incurred or aggravated in service, is related to service, or is that the Veteran's cholecystectomy (removal of the gall bladder) occurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for residuals of cholecystectomy have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this matter in March 2013, instructing the RO to schedule the Veteran for a videoconference hearing.  The Veteran was scheduled for and attended a September 2013 videoconference hearing.  As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a September 2008 letter of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the March 2009 rating decision.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in October 2008.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and he has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

III.  Service Connection for Status Post Cholecystectomy

The Veteran is seeking service connection for residuals of cholecystectomy, surgery to remove the gall bladder.

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pursuant to the Veteran's October 2008 VA examination, the Veteran has a current diagnosis of status post cholecystectomy, asymptomatic.  No residuals were noted.  The examiner notes that the surgery took place in 2004.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).  

Service treatment records indicated that in May 2004 the Veteran had a cholecystectomy without complications.  The May 2004 medical records document the procedure, due to gallstone pancreatitis.  An April 2008 examination report noted that the Veteran had a history of gall bladder troubler or gallstones, resulting in the May 2004 removal of his gall bladder.  January 2004 medical records indicated the onset of diarrhea and vomiting, beginning the previous week.  

The record does not indicate that the Veteran was on active duty during May 2004, the time of his cholecystectomy.  In addition, there is no evidence consistent with treatment for gall bladder issues or relevant symptoms during active duty service.  

As a result, the available medical evidence does not establish a direct connection between the Veteran's cholecystectomy and the Veteran's active military service.  The Veteran has not submitted private medical evidence establishing a link between his cholecystectomy and military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  [it is the claimant's responsibility to support a claim for VA benefits].  

The favorable evidence of a link between service and the Veteran's cholecystectomy consists solely of the Veteran's assertions.  The Board notes that the Veteran has alleged, most recently at his September 2013 Board hearing that he was in the Army at the time of the surgery.  However, personnel records do not indicate that the Veteran was on active duty at the time.  As a result, requirement (2) and (3) for service connection are not met.


ORDER

Entitlement to service connection for status post cholecystectomy (claimed as gall bladder removal) is denied.


REMAND

The Veteran's service treatment records documented that the Veteran experienced apneas while in service.  The Board notes that a December 2008 VA sleep study did not result in a diagnosis of sleep apnea.  However, a subsequent April 2009 private medical examination report documented suspected apnea and it is unclear whether a diagnosis of sleep apnea was officially ruled out at the conclusion of the study.  In light of this examination report, the Veteran's documented in-service occurrences of apnea, and the Veteran's lay statements, most recently at his September 2013 hearing, the Board finds a new VA examination to determine if the Veteran has a current diagnosis of sleep apnea, and if so, the etiology of such disorder.

With respect to the Veteran's claim for service connection for a bilateral hearing loss disability, the Board notes that the evidence of record does not support a finding that the Veteran has had a hearing loss disability in accordance with VA regulations.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

However, the Board notes that at his September 2013 videoconference hearing, the Veteran contends that he underwent audiological testing two to three months prior at the Fort Wayne VA Medical Center.  These records are not part of the claims file.  As this is potential evidence that the Veteran had a hearing loss disability in accordance with VA regulations during the claims period, a remand is necessary in order to locate these medical records.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records for sleep apnea.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

Any efforts to obtain additional evidence must be documented in the claims folder.  

2.  Take the appropriate steps to obtain the VA medical records mentioned by the Veteran in his September 2013 hearing, specifically audiological testing at the Fort Wayne, Indiana VAMC at any time prior to or after the Veteran's Board hearing.

Any efforts to obtain additional evidence must be documented in the claims folder.  

3.  Schedule the Veteran for a VA sleep apnea examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.   

The examiner should provide a diagnosis of any current sleep disorder, to include sleep apnea.  The examiner should reconcile his/her findings with the other medical evidence of record.  

If a sleep disorder, to include sleep apnea, is diagnosed, the examiner should provide a medical opinion on the etiology of such condition.

Based on a review of the record, the examiner should:

Provide an opinion as to whether the Veteran's currently diagnosed sleep disorder is at least as likely as not (i.e. probability of 50 percent or greater) causally or etiologically related to the Veteran's period of active service.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


